


110 HR 1421 IH: Parents’ Tax Relief Act of

U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1421
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2007
			Mr. Terry (for
			 himself, Mr. Paul,
			 Mr. Bartlett of Maryland,
			 Mr. Franks of Arizona,
			 Mr. Wamp, Mrs. Bono, Mr.
			 Radanovich, Mrs.
			 Blackburn, Mr. Miller of
			 Florida, Mr. Garrett of New
			 Jersey, Mr. Bilirakis,
			 Mr. Sensenbrenner,
			 Mr. Fortenberry,
			 Mrs. Musgrave,
			 Mr. McCaul of Texas,
			 Mr. Souder, and
			 Mr. McCotter) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  tax benefits for parents with children, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Parents’ Tax Relief Act of
			 2007 .
		2.Minimum dependent
			 care credit for parents caring for children at home
			(a)In
			 GeneralSubsection (e) of section 21 of the Internal Revenue Code
			 of 1986 (relating to special rules) is amended by adding at the end the
			 following new paragraph:
				
					(11)Minimum credit
				allowed for stay-at-home parentsIn the case of any taxpayer with
				one or more qualifying individuals under age 7 at any time during the taxable
				year, such taxpayer shall be deemed to have employment-related expenses with
				respect to each such qualifying individual and earned income in an amount equal
				to the greater of—
						(A)the amount of
				employment-related expenses incurred for such qualifying individual for the
				taxable year (determined under this section without regard to this paragraph),
				or
						(B)$250 for each
				month beginning in such taxable year with respect to which such qualifying
				individual has not attained age 7 as of the beginning of such
				month.
						.
			(b)Phaseout of
			 creditSection 21 of such Code is amended by redesignating
			 subsection (f) as subsection (g) and inserting after subsection (e) the
			 following new subsection:
				
					(f)Phaseout of
				credit
						(1)In
				generalThe credit determined under subsection (a) shall be
				reduced (but not below zero) by 2 percentage points for each $2,500 (or
				fraction thereof) by which the taxpayer’s adjusted gross income for the taxable
				year exceeds the threshold amount.
						(2)Threshold
				amountFor purposes of this subsection, the term threshold
				amount means—
							(A)$100,000 in the case of a joint return, or
				a surviving spouse, for which there is one qualifying individual,
							(B)$120,000 in the case of a joint return, or
				a surviving spouse, for which there are two or three qualifying individuals,
							(C)$160,000 in the
				case of a joint return, or a surviving spouse, for which there are four or more
				qualifying individuals,
							(D)$75,000 in the case
				of a head of household for which there is one qualifying individual,
							(E)$90,000 in the
				case of a head of household for which there are two or three qualifying
				individuals,
							(F)$120,000 in the
				case of a head of household for which there are four or more qualifying
				individuals,
							(G)$50,000 in the case of any other taxpayer
				for which there is one qualifying individual,
							(H)$60,000 in the
				case of any other taxpayer for which there are two or three qualifying
				individuals, and
							(I)$80,000 in the
				case of any other taxpayer for which there are four or more qualifying
				individuals.
							.
			(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Increase in
			 personal exemption amount
			(a)In
			 GeneralParagraph (1) of section 151(d) of the Internal Revenue
			 Code of 1986 is amended by striking $2,000 and inserting
			 $5,000 .
			(b)Inflation
			 AdjustmentSubparagraph (A) of section 151(d)(4) of such Code is
			 amended—
				(1)by striking
			 1989 and inserting 2007, and
				(2)by striking
			 1988 in clause (ii) and inserting 2006.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			4.Elimination of
			 certain marriage penalties
			(a)Elimination of
			 marriage penalty in all rate bracketsParagraph (8) of section
			 1(f) of the Internal Revenue Code of 1986 (relating to phaseout of marriage
			 penalty in 15-percent bracket) is amended to read as follows:
				
					(8)Elimination of
				marriage penaltyWith respect to taxable years beginning after
				December 31, 2006, in prescribing the tables under paragraph (1)—
						(A)the minimum and
				maximum amounts of taxable income in each rate bracket in the table contained
				in subsection (a) shall be 200 percent of the minimum and maximum amounts of
				taxable income in the corresponding rate bracket in the table contained in
				subsection (c) (after any other adjustment under this subsection), and
						(B)the comparable
				taxable income amounts in the table contained in subsection (d) shall be ½ of
				the amounts determined under subparagraph
				(A).
						.
			(b)Elimination of
			 marriage penalty in deduction for interest on student loansParagraph (1) of section 221 of the
			 Internal Revenue Code of 1986 (relating to general rule for maximum deduction)
			 is amended to read as follows:
				
					(1)In
				general
						(A)General
				ruleThe amount allowed as a deduction under subsection (a) shall
				not exceed $2,500.
						(B)Special rule for
				joint returnIn the case of a
				husband and wife—
							(i)who
				make a joint return for the taxable year, and
							(ii)each of whom is
				the obligor on a qualified education loan for the qualified education expenses
				of the husband or wife, as the case may be,
							subparagraph (A) shall be applied
				separately with respect to the husband and the wife, except that not more than
				$2,500 of interest expense may be taken into account under this section with
				respect to each of the husband, the wife, and all
				dependents..
			(c)Effective
			 DateThe amendments made by this section apply to taxable years
			 beginning after December 31, 2006.
			5.Standard
			 deduction for business use of home
			(a)In
			 GeneralSubsection (c) of section 280A of the Internal Revenue
			 Code of 1986 (relating to disallowance of certain expenses in connection with
			 business use of home, rental of vacation homes, etc.) is amended by adding at
			 the end the following new paragraph:
				
					(7)Standard home
				office deduction
						(A)In
				generalIn the case of an individual that is allowed a deduction
				for the use of a home office because of a use described in paragraphs (1), (2),
				or (4) of this subsection, notwithstanding the limitations of paragraph (5),
				such individual may elect to use the standard home office deduction for the
				taxable year.
						(B)Standard home
				office deduction amountFor purposes of this paragraph, the
				standard home office deduction is the lesser of—
							(i)$2,500, or
							(ii)the gross income
				derived from the individual’s trade or business for which such use
				occurs.
							.
			(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			6.Increase and
			 other modifications in child tax credit made permanent
			(a)In
			 GeneralTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall not apply to the amendments made by section
			 201 of such Act (relating to modifications to child tax credit).
			(b)Credit Amount
			 Adjusted for InflationSection 24 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
				
					(g)Inflation
				AdjustmentIn the case of any taxable year beginning in a
				calendar year after 2007, the $1,000 amount contained in subsection (a) shall
				be increased by an amount equal to—
						(1)such dollar
				amount, multiplied by
						(2)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2006 for calendar year 1992 in subparagraph (B)
				thereof.
						Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$50..
			7.Telecommuting tax
			 credit
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45O.Telecommuting
				credit
						(a)Determination of
				AmountFor purposes of section 38, the amount of the
				telecommuting credit determined under this section for the taxable year shall
				be equal to 40 percent of the qualified first-year teleworking wages paid or
				incurred during such year.
						(b)Qualified
				First-Year Teleworking WagesFor purposes of this section—
							(1)In
				generalThe term
				qualified first-year teleworking wages means, with respect to any
				individual, wages attributable to service rendered during the first teleworking
				year with respect to such individual.
							(2)First teleworking
				yearThe term first teleworking year means, with
				respect to any individual employed by an employer, the first 1-year period
				during which such individual renders not less than 40 percent of the total
				service rendered to such employer during such 1-year period from the
				individual’s principal residence.
							(3)Only first
				$6,000 of wages per year taken into accountThe amount of the
				qualified first-year teleworking wages which may be taken into account with
				respect to any individual shall not exceed $6,000.
							(c)WagesFor
				purposes of this section—
							(1)In
				generalThe term wages has the meaning given to such
				term by subsection (b) of section 3306 (determined without regard to any dollar
				limitation contained in such section).
							(2)On-the-job
				training and work supplementation payments
								(A)Exclusion for
				employers receiving on-the-job training paymentsThe term
				wages shall not include any amounts paid or incurred by an
				employer for any period to any individual for whom the employer receives
				federally funded payments for on-the-job training of such individual for such
				period.
								(B)Reduction for
				work supplementation payments to employersThe amount of wages
				which would (but for this subparagraph) be qualified wages under this section
				for an employer with respect to an individual for a taxable year shall be
				reduced by an amount equal to the amount of the payments made to such employer
				(however utilized by such employer) with respect to such individual for such
				taxable year under a program established under section 482(e) of the
				Social Security Act.
								(d)Special
				RulesFor purposes of this section, rules similar to the rules of
				section 52 and subsections (f), (g), (i) (other than paragraph (2) thereof),
				(j), and (k) of section 51 shall
				apply.
						.
			(b)Credit Treated
			 as Business CreditSection 38(b) of such Code is amended by
			 striking plus at the end of paragraph (30), by striking the
			 period at the end of paragraph (31) and inserting , plus, and by
			 adding at the end the following new paragraph:
				
					(32)the telecommuting
				credit determined under section
				45O(a).
					.
			(c)Clerical
			 AmendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45O. Telecommuting
				credit.
					
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006, and shall take into account first
			 teleworking years beginning before, on, or after such date.
			8.Employer-provided
			 computer equipment treated as fringe benefit
			(a)In
			 GeneralSubsection (a) of section 132 of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of paragraph
			 (7), by striking the period at the end of paragraph (8) and inserting ,
			 or, and by adding at the end the following new paragraph:
				
					(9)qualified
				employer-provided computer equipment
				fringe.
					.
			(b)Qualified
			 Employer-Provided Computer Equipment FringeSection 132 of such
			 Code is amended by redesignating subsection (o) as subsection (p) and by
			 inserting after subsection (n) the following new subsection:
				
					(o)Qualified
				Employer-Provided Computer Equipment FringeFor purposes of this
				section—
						(1)In
				generalThe term qualified employer-provided computer
				equipment fringe means any computer and related equipment and services
				provided to an employee by an employer if—
							(A)such computer and
				related equipment and services are necessary for the employee to perform work
				for the employer from the employee’s home, and
							(B)the employee makes
				substantial business use of the equipment in the performance of work for the
				employer.
							(2)Substantial
				useFor purposes of paragraph (1), the term substantial
				business use includes standby use for periods when work from home may be
				required by the employer such as during work closures caused by the threat of
				terrorism, inclement weather, or natural
				disasters.
						.
			(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			9.Increased
			 benefits for individuals precluded from performing remunerative work by need to
			 provide child careTitle II of
			 the Social Security Act (42 U.S.C. 401
			 et seq.) is amended by adding at the end the following new section:
			
				235.Increased benefits for individuals precluded from performing
		  remunerative work by need to provide child care(a)General
				RuleFor purposes of determining entitlement to and the amount of
				any monthly benefit or lump-sum death payment payable under this title on the
				basis of the wages and self-employment income of any individual, and for
				purposes of section 216(i)(3), if such individual—
						(1)is not otherwise
				credited under this title, for one or more of such individual’s elapsed years
				(referred to in section 215(b)(3)), with wages at least equal to the national
				average wage index (as defined in section 209(k)) for such year, and
						(2)is a qualified
				individual in connection with any such elapsed year after 2007,
						then such
				individual shall be credited under this title for such year after 2007 with
				additional wages in an amount necessary to increase the total wages credited to
				such individual under this title for such year to an amount equal to the
				national average wage index (as so defined) for such year.(b)Qualified
				IndividualFor purposes of this section, the term qualified
				individual means, in connection with any year, any individual in any
				case in which—
						(1)such individual is
				married for a period during such year of not less than 90 days,
						(2)throughout such
				period during such year, such individual lives with a qualified child,
				and
						(3)more than 75
				percent of the total remuneration of such individual and such individual’s
				spouse for such year which is attributable to wages or self-employment income
				earned or derived during the period during such year for which the requirements
				of paragraphs (1) and (2) are met consists of wages or self-employment income
				earned or derived by such spouse.
						(c)Qualified
				ChildFor purposes of this section, the term qualified
				child means, in connection with a qualified individual, a child of such
				individual (or such individual’s spouse referred to in subsection (b)(2)) who
				has not attained age 7.
					(d)Limitation to 10
				Elapsed YearsIn any case in which the requirements of subsection
				(a) are met in connection with more than 10 elapsed years of an individual,
				subsection (a) shall apply only with respect to those elapsed years, not in
				excess of 10, which, when taken into account in the application of subsection
				(a), result in the highest primary insurance amount for such individual, taking
				into account which years would be excluded from benefit computation years under
				section 215(b)(2)(B)(i).
					(e)Protection of
				Trust Fund BalancesThere are authorized to be appropriated to
				each of the Trust Funds, consisting of the Federal Old-Age and Survivors
				Insurance Trust Fund, the Federal Disability Insurance Trust Fund, and the
				Federal Hospital Insurance Trust Fund, for transfer on July 1 of each calendar
				year after 2007 to such Trust Fund from amounts in the general fund in the
				Treasury not otherwise appropriated, an amount equal to the total of the
				additional amounts which would be appropriated to such Trust Fund for the
				fiscal year ending September 30 of such calendar year under section 201 or 1817
				of this Act if the amounts of the additional wages credited for such calendar
				year by reason of subsection (a) constituted remuneration for employment (as
				defined in section 3121(b) of the Internal Revenue Code of 1986) for purposes
				of the taxes imposed by sections 3101 and 3111 of the Internal Revenue Code of
				1986. Amounts authorized to be appropriated under this subsection for transfer
				on July 1 of each calendar year shall be determined on the basis of estimates
				of the Commissioner of Social Security of the wages required to be credited for
				such calendar year under subsection (a); and proper adjustments shall be made
				in amounts authorized to be appropriated for subsequent transfer to the extent
				prior estimates were in excess of or were less than such wages so
				credited.
					.
		
